DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

              MEI CONDOMINIUM ASSOCIATION, INC.,
           a Florida Not-For-Profit Condominium Association,
                               Appellant,

                                     v.

       FIRSTSERVICE RESIDENTIAL FLORIDA, INC., f/k/a
  THE CONTINENTAL GROUP, INC., a Florida For-Profit Corporation,
                         Appellee.

                               No. 4D20-1606

                          [November 18, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas R. Lopane, Judge; L.T. Case No. CACE17-
019296(03).

   Patrick Dervishi of Shir Law Group, P.A., Boca Raton, for appellant.

  Marissa D. Kelley and Dylan M. Fulop of Kelley Legal, Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, ARTAU, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.